Citation Nr: 1441366	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The case was previously before the Board in July 2012 wherein the Board denied the benefits sought on appeal, including the Veteran's claim for entitlement to service connection for tinnitus.  The appellant appealed the Board's July 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2014 memorandum decision, the Court affirmed the Board decision on the issues of entitlement to service connection for benign prostatic hyperplasia with bladder outlet obstruction, erectile dysfunction and bilateral hearing loss.  The Court vacated the Board's decision denying entitlement to service connection for tinnitus and remanded the case to the Board for readjudication in compliance with directives specified.  


FINDING OF FACT

The evidence is at least in equipoise on whether the Veteran's tinnitus is related to acoustic trauma during active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Board finds that service connection is warranted for tinnitus.  The Veteran has a current diagnosis of bilateral tinnitus.  See November 2008 VA examination report.  The evidence shows the Veteran had in-service acoustic trauma while service in the Air Force.  The Veteran stated that he has had tinnitus since serving on the flight line in service.  See September 2008 claim.  A December 1957 service treatment record notes that the Veteran was exposed to the sound of gunfire in basic training, hunting and target practice.  The Veteran is competent to report exposure to loud noise and his assertion that he was exposed to loud noise is consistent with the circumstances of his service.

There is no record of tinnitus in the Veteran's service treatment records.  A February 1958 service treatment record noted the Veteran had ear pain.  A February 1959 separation report of medical history indicates the Veteran may have checked a box indicating he had "ear, nose or throat trouble." 

In his September 2008 claim, the Veteran asserted that he has had bilateral tinnitus since service on the flight-line in the U.S. Air Force.  A November 1998 private treatment record notes that the Veteran had "no tinnitus."  February 2008 and March 2008 VA treatment record also indicate the Veteran did not have tinnitus.  As noted by the Court, at the November 2008 VA examination, the Veteran reported that his tinnitus was a bilateral "buzzing" which is constant and has progressively gotten worse over the years.  He reported that when asked about ringing in his ears at previous examinations, he denied this because his tinnitus presents as a "buzzing" rather than ring.  Although the Veteran has previously denied having tinnitus, his statement indicates he previously did not know the definition of tinnitus.  As a lay person, the Veteran is competent to report having had continuous symptoms of buzzing in his ears since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence of record contradicting the Veteran's statement that he did not report tinnitus since his tinnitus presented as a "buzzing" rather than a ring.  The VA and private treatment records noting that he denied tinnitus only state that the Veteran did not have tinnitus.  They do not indicate whether the Veteran was specifically asked by the clinician whether he had tinnitus or whether he had symptoms such as ringing and buzzing.  As there is no evidence contradicting the Veteran's claim that he has had buzzing in his ears since service, but previously denied having tinnitus since it presented as a buzzing rather than a ring, the Board finds the statement to be credible.

The December 2008 VA examiner found the Veteran's tinnitus was not related to his military service.  The VA examiner noted that there was no complaint of tinnitus found in the service medical records and that hearing that was within normal limits at separation.  The Board finds that the rationale is inadequate.  The VA examiner did not address the Veteran's statements regarding continuity of symptoms since service, which the Board finds to be competent and credible.  Consequently, the VA opinion has no probative value.

Based on the Veteran's competent and credible report that he had buzzing in his ears since his exposure to loud noise in service, the Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Giving the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


